UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52763 CHINA PHARMACEUTICALS, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-2638087 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 24th Floor, Building A, Zhengxin Mansion No.5 of 1st Gaoxin Rd, Hi-Tech Development Zone Xi’an City, People’s Republic of China 710075 (Address of principal executive offices) (86) 29-8406-7215 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:75,237,972 shares of common stock, $0.001 par value, were outstanding as of May 18, 2012. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements CHINA PHARMACEUTICAL INC. CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2012 and DECEMBER 31, 2011 Notes 2012 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents 2 $ $ Accounts receivable, net of doubtful accounts of $853,620 and $897,765 at March 31, 2012 and December 31, 2011, respectively 2 Inventory 2 Deposits and other receivables Income tax receivable Deferred tax asset 9 Total current assets NONCURRENT ASSETS Prepayment for patents 3 Property and equipment, net 2 Construction in progress 4 Intangible assets 2 Deferred tax asset 9 Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities and other payables 5 Value-added and other tax payable Due to shareholders 6 Total current liabilities CONTINGENCIES AND COMMITMENT STOCKHOLDERS' EQUITY Common stock, par value, $0.001 per share; 150,000,000 shares authorized, 75,237,972 shares issued and outstanding Paid in capital Statutory reserve 12 Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 3 CHINA PHARMACEUTICAL INC. CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2012 and 2011 (UNAUDITED) Notes Net sales $ $ Cost of goods sold Gross profit Operating expenses Selling,general and administrative expenses (Recovery) / reserve of bad debt allowance ) ) Total operating expenses (Loss) income from operations ) Non-operating income (expenses) Interest income Financial expense ) ) Other expense - ) Total non-operating income, net (Loss) income before income tax ) Income tax expense 10 Net (Loss) income ) Other comprehensive item Foreign currency translation Comprehensive (loss) income $ ) $ Weighted average common shares outstanding Basic 2 2 Diluted Basic (loss) earnings per share 2 $ ) $ Diluted (loss) earnings per share * 2 $ ) $ *For the purpose of calculating diluted earnings per share, the warrants issued was excluded due to anti-dilution for the three months ended March 31, 2012. 4 CHINA PHARMACEUTICAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE ENDED MARCH 31, 2012 and 2011 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Provision of bad debt allowance ) ) Changes in deferred tax - Loss on assets disposed - Depreciation and amortization (Increase) decrease in current assets: Accounts receivable ) Inventory Deposits and other receivables Trade deposit paid - ) Increase (decrease) in current liabilities: Accounts payable Accrued liabilities and other payables ) Taxes payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Construction in progress ) - Net cash used in investing activities ) - EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS ) CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD CASH & CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental Cash flow data: Income tax paid $ $ Interest paid $
